UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 17, 2015 HAMILTON BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35693 46-0543309 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 501 Fairmount Avenue, Suite 200, Towson,Maryland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (410) 823-4510 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Annual Meeting of Stockholders of the Company was held on August 17, 2015.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Proxy Statement.Of the 3,418,113 shares outstanding and entitled to vote, 3,100,024 shares were present at the meeting in person or by proxy.The final results of the stockholder vote are as follows: 1. The election of three directors of the Company, to serve for three-year terms and until their successors are elected and qualified. For Withhold Broker Non-votes Robert A. DeAlmeida 906,249 James R. Farnum, Jr. 906,249 Bobbi R. Macdonald 906,249 2. The ratification of the appointment of Stegman & Company as the independent registered public accounting firm for the fiscal year ending March 31, 2016 Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HAMILTON BANCORP, INC. DATE:August 25, 2015 By: /s/ Robert A. DeAlmeida Robert A. DeAlmeida President and Chief Executive Officer
